Order, Supreme Court, New York County, entered on January 21, 1977, denying plaintiff’s motion for temporary support and alimony and related relief and granting defendant’s cross motion for summary judgment dismissing the complaint herein, unanimously affirmed, without costs and without disbursements, and without prejudice to any application plaintiff may he inclined to make in the Family Court as to child support. Plaintiff failed to establish the basic prerequisite to the bringing of this action, namely: That she is married to defendant. The documentary evidence in the record is all to the contrary. It shows that the parties were married on September 22, 1969, entered into a separation agreement on October 17, 1969, and obtained a bilateral Mexican divorce on October 20, 1969, in a suit "instituted by * * * Etan Margaretha Merrick”. Concur—Murphy, J. P., Birns, Capozzoli and Lane, JJ.